830 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leslie WILSON, Plaintiff-Appellant,v.UNITED STATES of America and Federal Bureau of Prisons,Defendants-Appellees.
No. 87-5659
United States Court of Appeals, Sixth Circuit.
September 29, 1987.

ORDER
Before KRUPANSKY, Circuit Judge, JOHN W. PECK and BAILEY BROWN, Senior Circuit Judges.


1
The plaintiff moves for counsel on appeal from the district court's order dismissing this Federal Tort Claims Act case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff is a federal prisoner who was being transported from the Milan, Michigan federal prison to the Lexington, Kentucky federal prison for treatment of his heart condition.  At a stop in Terre Haute, Indiana, the plaintiff fell from the vehicle when another prisoner to which the plaintiff was shackled existed from the van.  The plaintiff sued under the Federal Tort Claims Act, claiming that the negligence of the prison officials caused his fall.


3
The case was referred to a magistrate who held that the plaintiff failed to state a claim because any injury to the plaintiff was not due to his method of transportation but rather to the act of the fellow prisoner and the plaintiff's own negligence.  The district court adopted the magistrate's report and dismissed the case.  We affirm the order of the district court for the reasons stated in the magistrate's report.


4
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.